Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Response to Amendment
This office action is in response to applicant’s amendment received on 09/28/2022. 
Claims 1-6, 8-14 have been amended.
Claim 17 has been cancelled.
Claims 18-21 have been added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 9, “an activation” is unclear.
Claim 8, recites the limitation "the activation overvoltage" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-7, 9-16, 18-21 allowed.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 8, 9, and 18, none of the prior art of record teaches or suggests accessing, based on a determined operational mode of the battery, a selected measure battery state model to measure a state of the battery from among plural measuring battery state models, in response to a result of the determination that the battery is operating in a low rate mode, measure the battery state using an electrochemical model, as the accessed measuring battery state model, based on an activation overvoltage; and in response to a result of the determination that the battery is operating in a high rate mode, measure the battery state using a different modified electrochemical model, as the accessed measuring battery state model, based on a concentration overvoltage and the activation overvoltage. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments filed on 09/28/2022, with respect to claims 1, 8, 9 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claims 1, 8, 9 and the 35 U.S.C. 101 rejection of claims 1, 8, 9 have been withdrawn.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2857